Mr. Justice Trunkey
delivered the opinion of the court,
The Act of March 13th 1815, which makes it the duty of county commissioners to buy unseated lands at tax-sales requires them ,to provide a book and enter therein the name of the person as whose estate the same was sold, the quantity of land, and the amount of taxes it was sold for. In that book they shall charge every such tract with reasonable county and road tax, for five years, if the land shall remain so long unredeemed. It may be redeemed within said period by paying the taxes for which it was sold and costs, and the taxes which shall have been assessed from year to year after the sale, with interest, and thereupon the commissioners shall convey the land to the owner, by deed poll, endorsed on the back of the treasurer’s deed to them. Such is the prescribed record of their purchase and other proceedings. It is also made the duty of the commissioners.’ clerk to enter said sales in their book of minutes, and any redemption which may happen, and sales by them after the right to redeem has passed over. An assessment of taxes is essential to authorize a sale, the record of which is kept in the commissioners’ office. On that depends the validity of the sale. The assessment, the public sale, the deed, are links in the chain, and if the first two be wanting the owner is not divested of his title. Therefore, a record of the deed only even after the day for redemption has passed, is not enough to show that such title as the owner had is vested in the grantee! The evidence of the authority to sell, of the sale, and of the execution of the deed may be found in the commissioners’ office. The law demands that records thereof shall be made and kept there, not at full length, but to such extent as gives ample notice to all persons interested.
When unseated land is sold to one, other than the county, the *76treasurer must acknowledge the deed for the same in open court. For reasons given by Gibson, C. J., in Seechrist v. Baskin, 7 W. & S. 403, such acknowledgment does not authorize an entry of the deed in the recorder’s office; nor is the deed itself within the purview of the recording laws. He was speaking of a sheriff’s deed and said, “ it is a link in a chain of judicial proceeding ; and being already of record it would be as useless to record it over again, for purposes of notice, as it would be to record the other proceedings in the action; it would occasion perplexity and uncertainty, if purchasers were bound to resort to different offices, as independent sources of information, instead of but one. Such a deed might be beneficially recorded for purposes of preservation; but to authorize it would require a statute.” A treasurer’s deed is a part of statutory proceedings of public officers, a prescribed entry of which is made and kept in books in a public office, and for like cogent reasons that record is sufficient. Since the decision in Seechrist v. Baskin, the Acts of 1846, Pamph. L. 124, and 1849, Pamph. L. 344, authorize deeds of sheriffs, treasurers and county commissioners to be recorded in the office of the recorder of deeds in the county where the lands lie; and the records thereof, or duly certified copies, shall be evidence where the original deeds would be. These acts appear to be solely for preservation of the deeds and making exemplifications evidence; they dispense with no proofs previously necessary to support the deeds. Nor is it their purpose to make the respective records notice of a sheriff’s sale, or of a sale for taxes.
The acknowledgment of a treasurer’s deed to the county commissioners is before a justice of the peace. The grantees are public officers who make a minute of their purchase and subsequent proceedings respecting the land, which may be redeemed by the owner, and if so the deed shall be given to him. Perhaps in this may be found a reason for dispensing with acknowledgments in open court, but none for bringing the fragment of evidence within the recording act.
By the Act of March 22d 1813, the county of Columbia was erected out of part of Northumberland, with right to the latter to collect all taxes or arrears of taxes laid, or which had become due within the said county of Columbia, as if the act had not been passed. Prior to that date taxes had been assessed on this land, which remained unpaid; it was sold in 1816. The right of Columbia to assess taxes on all lands within its limits, and the obligation of Northumberland to pay the taxes so laid on any land owned by it, are settled by Devor v. McClintock, 9 W. & S. 80. It is well said by defendant’s counsel that the land had passed into the jurisdiction of Columbia before the sale, and that after the sale Northumberland held it as private individuals hold theirs, subject to payment of taxes, and to loss of its title had one taken and held adverse possession for twenty-one years. They contend that, there*77fore its title to lands outside its confines are subject to the provisions of the recording act. But as already noted, a treasurer’s deed to a private person could not have been recorded under that act, prior to 1846. The land remained unseated, and a purchaser was bound at his peril, to look to the proper records to learn if the title was clear. Who ever heard of one going to the office of the recorder of deeds to examine if there was an outstanding tax title for an unseated tract? As well might he go to the prothonotary’s office to ascertain if taxes were in arrears. ITis place of search is in the commissioners’ office, and as' he goes back, if he finds the county carved out of another he will not stop short of the latter. The erection of the new county imposed the burden of search in that and in the old, and it could not be otherwise without legislative enactment. Instead of releasing the land from the taxes previously laid it was expressly enacted that they should remain collectible. The direct line of inquiry would lead a purchaser to knowledge that the tract was formerly in Northumberland, subject to taxation there, and by following it he would learn if the land had been sold, to whom, and if redeemed. Were the record incomplete, not clearly showing a sale and outstanding title, a reasonable search leaving it doubtful whether the land had been redeemed and the deed to the commissioner given to the owner, then long lapse of time would advantage the claimant against the tax title. Where the assessment, sale and deed plainly appear in the proper place for inquiry, the purchaser cannot be relieved by mere lapse of time.
We cannot avoid the conclusion that the learned judge erred in holding that the deed “ is wdthin the recording law, and that it was the duty of the commissioners of Northumberland county to have recorded the conveyance in the county of Columbia for the purpose of notice.” All his rulings, which are assigned for error, were based on that opinion, and there is no occasion for remark upon the several specifications.
Judgment reversed and a venire facias de novo awarded.